Title: From George Washington to Anonymous, 28 August 1783
From: Washington, George
To: Anonymous


                        
                            Madam
                            Thursday Morning 28th Augt 1783
                            
                        
                        Mrs Washington informs me that you have been kind enough to offer her a recipe for the Colic—She has had a
                            very distressing Night with it, which must be my apology for the trouble I now give you in applying for it. I have the
                            honor to be with great respect Madam Yr Most Obedt Servt
                        
                            Go: Washington

                        
                    